IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 85A17

                                Filed 2 March 2018

STATE OF NORTH CAROLINA

             v.
GLENWOOD EARL DOWNEY



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 796 S.E.2d 517 (2017), affirming an order

denying defendant’s motion to suppress entered on 16 September 2015 by Judge

Thomas H. Lock, and a judgment entered on 30 September 2015 by Judge Reuben F.

Young, both in Superior Court, Johnston County. Heard in the Supreme Court on 7

February 2018.


      Joshua H. Stein, Attorney General, by Derrick C. Mertz, Special Deputy
      Attorney General, for the State.

      Glenn Gerding, Appellate Defender, by Michele A. Goldman, Assistant
      Appellate Defender, for defendant-appellant.


      PER CURIAM.


      AFFIRMED.